Jasen-, J.
(concurring). While I am in agreement with the rationale of the opinion, the issue of permission — i.e., whether the driver was operating the vehicle with the permission, express or implied, of the defendant Drew Auto Rental — is crucial to this case. In my view, the Gochee issue is not reached until the permission question is resolved, which it has not been.
Thus, preliminarily, I would remand the case for trial to resolve this issue.
*406Chief Judge Fuld and Judges Bubke, Bbeitel, Gabbielli and Jones concur with Judge Wachtleb; Judge Jasen concurs in a separate opinion.
Order reversed, without costs, defendant’s motion for summary judgment denied and case remitted to Supreme Court, Queens County, for further proceedings in accordance with opinion herein.